PER CURIAM.
The appellants, Juan Soto and Louis Valenzuela were, at the November, 1898, term of the district court in and for Cochise County, indicted, tried, convicted, and sentenced to life imprisonment for the crime of murder in the first degree. The transcript in this case consists of the indictment, minute entries of the trial, the instructions given by the court, and the. judgment. There is no bill of exceptions or statement of facts, nor have any briefs been filed in the case. We have examined the record as presented, and find no error therein, and the judgment is therefore affirmed.